



COURT OF APPEAL FOR ONTARIO

CITATION: Conway v. The Law Society of Upper Canada, 2016
    ONCA 163
DATE: 20160226

DOCKET: C59451

Weiler, van Rensburg and Roberts JJ.A.

BETWEEN

David Robert Conway

Appellant

and

The Law Society of Upper Canada
and Lorne
    Levine

Respondent

David Robert Conway, in person

Brendan van Niejenhuis, for the respondent

Heard:  September 8, 2015

On appeal from the judgment of Justice F.L. Myers of the
    Superior Court of Justice, dated September 11, 2014.

COSTS ENDORSEMENT

[1]

We would not interfere with the motion judges order that the costs of
    the motion be fixed in the amount of $15,000 and payable by the appellant to
    the respondent LSUC. The respondent LSUC enjoyed substantial success on its
    motion. Although we granted the appellant leave to amend, we upheld the motion
    judges order to strike the appellants statement of claim.

[2]

The appellant was successful on the appeal. He is entitled to his
    partial indemnity costs in the amount of $5,000, inclusive of applicable taxes
    and disbursements. This is the amount that the parties agreed should be paid to
    the successful party on the appeal.

[3]

The cost order in favour of the respondent LSUC on the motion shall be
    reduced by $5,000 to reflect satisfaction of the costs awarded to the appellant
    on the appeal. As a result, the appellant shall pay to the respondent LSUC
    within 60 days the net amount of $10,000.

K.M. Weiler J.A.

K.M. van Rensburg J.A.

L.B. Roberts J.A.


